DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.        The receipt of Oath/Declaration is acknowledged.

Preliminary Amendment
4.        The Preliminary Amendment submitted on 08/03/2022 containing amendments to the specification and amendments to the claims are acknowledged.

Information Disclosure Statement
5.        The information disclosure statement (IDS) submitted on 08/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
            
Drawings
6.        The drawing(s) filed on 08/03/2022 are accepted by the Examiner.



Status of Claims
7.        Claims 16-35 are pending in this application. 
	Claims 1-15 were canceled in the preliminary amendment and claims 16-35 were newly added.

Double Patenting
8.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.        Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, and 12 of US Patent No. 11,470,215 (hereinafter ‘215).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claim 16 (drawn to a device):                                                 
Current Application
Claim 16:


A control device, comprising: 
a processor configured to execute a control process based on data stored in a main memory; and 

an auxiliary memory configured to store: 

a first memory image related to the main memory after a process of starting-up an operating system by the processor is completed; and 


a second memory image related to the main memory before the control device is turned off, 

the control device being configured to load the first memory image into the main memory in response to the operating system being started up; and 
the control device being configured to load the second memory image into the main memory after the processor starts a process based on data that is stored within the main memory after the first memory image is loaded by the control device.


‘215
Claim 1:


A control device, comprising: 
a processor configured to execute a control process based on data stored in a main memory; 

a first storage configured to store 

a plurality of first memory images related to the main memory after a process of starting-up an operating system by the processor is completed, 

Claim 4:
a second memory image related to the main memory before a power supply of the control target apparatus is turned off

Claim 4:
wherein the control device is configured to load the second memory image into the main memory after the processor starts a process based on data that is stored within the main memory after the selected first memory image is loaded by the control device








Regarding Claim 24 (drawn to an apparatus):                                                 
Current Application
Claim 24:

An electric apparatus, comprising: 

a control device; and a plurality of devices operating under the control of the control device, 
the plurality of devices operating under the control of the control device including at least two of (a) a scanner, (b) a printer, (c) an operation panel, or (d) a network interface, and 

the control device including: a processor configured to execute a control process based on data stored in a main memory; and 


an auxiliary memory configured to store a first memory image related to the main memory after a process of starting-up an operating system by the processor is completed, 

the control device being configured to load the first memory image into the main memory in response to the operating system being started up.


‘215
Claim 7:
An electric apparatus, comprising: 

a control device; and a plurality of devices operating under the control of the control device, 
Claim 9: wherein the plurality of devices operating under the control of the control device include at least two of (a) a reader, (b) an image forming unit, (c) an operation panel, or (d) a communication unit.

the control device including: a processor configured to execute a control process based on data stored in a main memory; 


a first storage configured to store a plurality of first memory images related to the main memory after a process of starting-up an operating system by the processor is completed, 

load the selected first memory image into the main memory after the operating system is started up.



Regarding Claim 31 (drawn to a method):                                                 
Current Application
Claim 31:

A startup method for a control device that includes (a) a processor which executes a control process based on data stored in a main memory and 
(b) an auxiliary memory which stores a first memory image related to the main memory after a process of starting-up an operating system by the processor is completed, the startup method comprising:


loading the first memory image into the main memory when the operating system is started up; starting, by the processor, execution of the operating system based on stored data within the main memory after the first memory image is loaded; 



accessing a second memory image related to the main memory that was previously stored prior to turning the control device off, and 

loading the second memory image into the main memory after starting execution of the operating system.
‘215
Claim 10:

A startup method for a control device that includes (a) a processor which executes a control process based on data stored in a main memory and 
(b) a first storage which stores a plurality of first memory images related to the main memory after a process of starting-up an operating system by the processor is completed, 

loading the selected first memory image into the main memory when the operating system is started up; starting, by the processor, execution of the operating system based on stored data within the main memory after the selected first memory image is loaded.

Claim 12:
accessing a second memory image related to the main memory that was previously stored prior to turning the control device off; and 

loading the second memory image into the main memory after starting execution of the operating system.


10.       As shown in the tables above, it is clear that all the elements of the application claims [16, 24, and 31] are to be found in patent claims [1, 4, 7, 9, 10, and 12], as the application claims [16, 24, and 31] fully encompasses patent claims [1, 4, 7, 9, 10, and 12].  The difference between the application claims [16, 24, and 31] and the patent claims [1, 4, 7, 9, 10, and 12] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [16, 24, and 31] of the patent is in effect a “species” of the “generic” invention of the application claims [16, 24, and 31].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

11.	Since application claims [16, 24, and 31] are anticipated by claims [1, 4, 7, 9, 10, and 12] of the patent, they are not patentably distinct from claims [1, 4, 7, 9, 10, and 12] of the patent.

12.       Claim 17 of the current application corresponds to portions of claim 1 of US 11,470,215.
13.	Claim 18 of the current application corresponds to claim 2 of US 11,470,215.
14.	Claim 19 of the current application corresponds to claim 3 of US 11,470,215.
15.	Claim 20 of the current application corresponds to claim 4 of US 11,470,215.
16.	Claim 21 of the current application corresponds to claim 5 of US 11,470,215.
17.	Claim 23 of the current application corresponds to claim 9 of US 11,470,215.
18.	Claim 25 of the current application corresponds to claim 7 of US 11,470,215.
19.	Claim 26 of the current application corresponds to claim 8 of US 11,470,215.
20.	Claim 32 of the current application corresponds to claim 10 of US 11,470,215.
21.	Claim 33 of the current application corresponds to claim 11 of US 11,470,215.
22.	Claim 34 of the current application corresponds to claim 3 of US 11,470,215.
23.	Claim 35 of the current application corresponds to claim 9 of US 11,470,215.
24.     Claims 22, and 27-30 of the current application do not directly correspond to any claims of US 11,470,215, however, these limitations are all related to the inclusion of various combinations of the multiple devices (scanner, printer, operation panel, and  network interface) and would be an obvious extension of the instant application.

Allowable Subject Matter
25.       Claims 16-35 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.

26.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 16:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a processor configured to execute a control process based on data stored in a main memory; and an auxiliary memory configured to store: a first memory image related to the main memory after a process of starting-up an operating system by the processor is completed; and a second memory image related to the main memory before the control device is turned off, the control device being configured to load the first memory image into the main memory in response to the operating system being started up; and the control device being configured to load the second memory image into the main memory after the processor starts a process based on data that is stored within the main memory after the first memory image is loaded by the control device.

Regarding Claim 24:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a control device; and a plurality of devices operating under the control of the control device, the plurality of devices operating under the control of the control device including at least two of (a) a scanner, (b) a printer, (c) an operation panel, or (d) a network interface, and the control device including: a processor configured to execute a control process based on data stored in a main memory; and an auxiliary memory configured to store a first memory image related to the main memory after a process of starting-up an operating system by the processor is completed, the control device being configured to load the first memory image into the main memory in response to the operating system being started up.

Regarding Claim 31:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a control device that includes (a) a processor which executes a control process based on data stored in a main memory and (b) an auxiliary memory which stores a first memory image related to the main memory after a process of starting-up an operating system by the processor is completed, the startup method comprising: loading the first memory image into the main memory when the operating system is started up; starting, by the processor, execution of the operating system based on stored data within the main memory after the first memory image is loaded; accessing a second memory image related to the main memory that was previously stored prior to turning the control device off, and loading the second memory image into the main memory after starting execution of the operating system.

Regarding Claims 17-23:
Claims 17-23 depend from allowable claim 16 and, by virtue of their dependency, are also indicated as allowable subject matter.

Regarding Claims 25-30:
Claims 25-30 depend from allowable claim 24 and, by virtue of their dependency, are also indicated as allowable subject matter.

Regarding Claims 32-35:
Claims 32-35 depend from allowable claim 31 and, by virtue of their dependency, are also indicated as allowable subject matter.

Conclusion
27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Mimura (US 2018/0241945) discloses in response to the input of a startup instruction being detected, an electronic device executes a first startup process using hibernation data including information for restoring a status of the electronic device to a status at a time when the electronic device was in operation. The electronic device then executes the first startup process using a combination of a plurality of pieces of hibernation data necessary to restore the electronic device to a status of providing a specific function associated with the startup instruction.

Higashi (US 2013/0047019) discloses when a data processing apparatus according to this invention detects generation of an event to shift from the standby state to the suspended state, it saves the contents of a memory in the standby state in a non-volatile storage device in response to detection of generation of the event, and shifts to the suspended state. When power-off is instructed in the suspended state, the data processing apparatus shifts from the suspended state to the power-off state without the mediacy of the standby state.
Higashi further discloses a hibernation operation to create a hibernation image.

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677